          Case 1:19-cr-00366-LGS Document 235 Filed 06/30/21 Page 1 of 2
                                      Paul H. Schoeman              1177 Avenue of the Americas
                                      Partner                       New York, NY 10036
                                      T 212.715.9264                T 212.715.9100
                                      F 212.715.8064                F 212.715.8000
                                      PSchoeman@kramerlevin.com


June 30, 2021


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

                We respectfully submit this letter to request that the Court preclude the
government from offering testimony or arguing that Mr. Calk’s time in the Individual Ready
Reserves (“IRR”) does not qualify as military “service.” We are raising the issue with the Court
now because the government advised earlier this evening that it may seek to call Kenneth
Clayton, a U.S. Army paralegal, as a witness tomorrow. Mr. Clayton was not previously on the
witness list for this week.

                As the Court will recall, the parties argued as to the admissibility of Mr. Calk’s
military service records in their June 1, 2021 joint submission to the Court. (Dkt No. 197). At
the pretrial conference, the Court ruled that Mr. Calk’s military service records were admissible.
(June 10, 2021 Pretrial Conference, Tr. 65:13-21). The government had also indicated in the
joint submission that, in addition to offering the records themselves, the government intended to
call Mr. Clayton to testify that the period that Mr. Calk spent in the IRR cannot be considered
military “service.” Specifically, the government said, “[t]o answer Calk’s argument that he
might have honestly mistaken his ten years in IRR status performing no service for service, the
Government has also indicated that it may ask [Mr. Clayton], who has 38 years of actual service
with the Army as a soldier and a civilian, whether he had ever heard any soldier refer to IRR
status as service.” (Dkt No. 197 at 14 n.9).

                In preparing this evening for the cross examination of Mr. Clayton, the defense
found the enclosed brief filed by the United States Solicitor General in opposition to a petition
for a writ of certiorari. See Brief for the United States in Opposition to Certiorari, Lauderbaugh
v. United States, 529 U.S. 1019 (2000) (No. 99-1021) 2000 WL 34013774. A copy is attached
as Exhibit A. In the brief, the Solicitor General rejected the petitioner’s contention that he had
“civilian status” while in the IRR. The Solicitor General explained that although the petitioner
was in IRR status for a period of time before being reactivated, “[a]t no time did petitioner’s
military service end.” The Solicitor General’s brief makes it clear that the government’s positon
here is simply incorrect. At the very least under Federal Rule of Evidence 403 the government’s
attempt to call a military paralegal to offer testimony directly inconsistent with the position of



KRAMER LEVIN NAFTALIS & FRANKEL LLP                                 NEW YORK | SILICON VALLEY | PARIS
         Case 1:19-cr-00366-LGS Document 235 Filed 06/30/21 Page 2 of 2
The Honorable Lorna G. Schofield
June 30, 2021


the Solicitor General of the United States – in a brief filed during the time period that Mr. Calk
was actually on IRR status – should be precluded.

Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne
cc:    All counsel (via ECF)




                                                                                                     2
